Citation Nr: 1456342	
Decision Date: 12/23/14    Archive Date: 01/02/15	

DOCKET NO.  10-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to May 1970.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
In a decision of October 2012, the Board denied entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder during the period from March 11, 2008 to February 17, 2009.  In that same decision, the Board granted a 70 percent evaluation for service-connected posttraumatic stress disorder for the period extending from February 18, 2009 to May 9, 2011.  Finally, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011.  That issue was once again remanded for additional development in July 2014.  The case is now, once more, before the Board for appellate review.  
 
 
FINDING OF FACT
 
Since May 9, 2011, the Veteran's posttraumatic stress disorder has not been manifested by total occupational and social impairment.
 
 
CONCLUSION OF LAW
 
The criteria for an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form or the completeness of his application.  Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned in May 2011, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating
 
The Veteran seeks an increased evaluation for posttraumatic stress disorder.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).
 
In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider his complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extra scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2014).  
 
In the present case, at a December 2012 VA psychiatric examination which involved a full review of the claims folder and medical records, it was noted the Veteran suffered from posttraumatic stress disorder, as well as alcohol dependence, and a depressive disorder.  The Global Assessment of Functioning score assigned at the time was 55.  Significantly, according to the examiner, the description which best summarized the Veteran's psychiatric impairment consisted of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that notwithstanding the Veteran's posttraumatic stress disorder, he had been able to work full time, though he did experience periods of increased signs and symptoms, such as conflict with coworkers, being easily startled, and reacting to loud noises by taking cover.  Noted at the time of examination was that the Veteran's thought processes were generally intact.  However, he did experience some suspiciousness/paranoid ideation, as indicated by a feeling that his supervisor resented him and treated him differently than other coworkers.  As regards judgment, the Veteran expressed certain violent potential.  Moreover, while according to the examiner, the appellant's depression could reasonably follow from posttraumatic stress disorder, the Veteran also seemed depressed about certain contemporary issues, such as his wife's condition, and the financial necessity that he continue working.
 
In that regard, the Veteran indicated that he was currently working, and had worked in a wholesale supply business since 1970, working 40 hours per week, though he was somewhat dissatisfied with his work.  It was noted that the Veteran was in his second marriage of 19 years, a marriage which he described as "fair," indicating that he and his wife had gotten used to each other.
 
According to the examiner, symptomatology which applied to the Veteran's diagnoses included depressive mood, anxiety, and suspiciousness.  He also suffered from chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  On mental status examination, the Veteran's appearance was adequate, with clean grooming and casual dress.  His behavior was described as appropriate, and the Veteran was both pleasant and cooperative.  The appellant's mood was described as anxious, though with a congruent affect.
 
The appellant's remote memory was characterized by an ability to recall personal history, as well as the names of the current and three former presidents.  Recent memory was characterized by an inability to recall the activities of the previous day and the evening meal, and the Veteran could only recall one out of three words after five minutes, and three out of three with some hints.  Remote memory was characterized by an ability to repeat three out of three words, as well the ability to follow simple instructions.  
 
As regards attention/concentration, the Veteran was able to spell the word "whirl" forwards and backwards.  The Veteran was similarly able to name the days of the week backwards, though he was unable to recite the months of the year backwards, making multiple errors.  According to the examiner, the Veteran's memory and attention were generally adequate for examination purposes.
 
As regards cognition, the Veteran's thought processes were coherent, though somewhat simplistic.  His thought content was generally appropriate to the topic.  The Veteran denied both suicidal and homicidal ideation.  Abstraction was adequate and sensorium intact, and the Veteran was both alert and well oriented.  According to the examiner, perception was likewise intact, and both insight and judgment were grossly intact.
 
The examiner opined that since May 9, 2011, or for any portion of time since May 9, 2011, it was less likely than not the case that the Veteran's posttraumatic stress disorder had been productive of total occupational and social impairment.  This was particularly the case given that the Veteran had continued to work full time despite periods of increased signs and symptoms.  Moreover, he had been able to relate to his wife, though there had been a number of reported periods of separation.  Significantly, the Veteran reported being able to socialize with coworkers and customers.  Under the circumstances, it was the opinion of the examiner that it was less likely than not the case that the Veteran's posttraumatic stress disorder alone precluded him from obtaining and maintaining employment. 
 
On mental status examination during the course of VA outpatient treatment in early April 2014, the Veteran was described as alert and well oriented, with speech which was within normal limits, and an appropriate appearance.  The appellant's behavior was described as normal, and the Veteran's attitude as "cooperative."  Thought content was within normal limits, with logical thought processes and a normal memory.  At the time of the evaluation, the Veteran's fund of knowledge was described as good.  While his mood was depressed, his affect was appropriate, and he denied both suicidal and homicidal ideation.  The appellant's judgment was described as good, and insight as fair.
 
At an August 2014 VA psychiatric examination which involved a full review of the Veteran's VBMS electronic file, there was noted a diagnosis of posttraumatic stress disorder, as well as alcohol dependence "by history."  Significantly, according to the examiner, all current symptoms noted at the time of examination were felt to be attributable to posttraumatic stress disorder.  Moreover, in the opinion of the examiner, the Veteran's psychiatric symptomatology was best described as consistent with occupation and social impairment, with reduced reliability and productivity.
 
The examiner noted that the Veteran had been married for 21 years, and that he had worked for a refrigeration company for the prior 44 years, in addition to doing some "small ranching" on the side.  Symptomatology characterizing the Veteran's psychiatric disability consisted of a depressed mood, anxiety, and suspiciousness, as well as panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances "including work or a work-like setting", and suicidal ideation.  Nonetheless, according to the examiner, the Veteran was both polite and cooperative during the course of the psychiatric interview.
 
Regarding how the Veteran's current mental condition impacted his ability to work, it was noted that the appellant's moodiness was exacerbated while at work, making it somewhat difficult for him to work with coworkers and customers.  Moreover, he experienced some difficulty taking directions, as well as decreased reliability and productivity secondary to anxiety.  Nonetheless, the examiner found that the Veteran continued to work in competitive employment, in addition to doing some ranching, despite waxing emotional symptoms associated with posttraumatic stress disorder.  Under the circumstances, the Veteran was not considered unemployable, although, in the opinion of the examiner, he might function "much better" in the absence of social pressures.
 
Pursuant to applicable law and regulation, the 70 percent evaluation in effect for the Veteran's posttraumatic stress disorder from May 9, 2011 contemplates the presence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
In contrast, a 100 percent evaluation requires demonstrated evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for the names of one's own close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning Scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score between 41 and 50 indicates that the veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."

While the Rating Schedule requires that the rating agency be familiar with DSM-IV the rating schedule does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2014).  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.
 
Based on the aforementioned evidence, it is clear that, since May 9, 2011, no more than a 70 percent evaluation is warranted for the Veteran's posttraumatic stress disorder.  In that regard, at no time since May 9, 2011 has the Veteran exhibited symptomatology such as gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  Nor has there been evidence of an intermittent inability to perform the activities of daily living, or any disorientation to time or place.  In fact, at the VA examinations in December 2012 and August 2014, many characteristics of the Veteran's psychiatric disability were more in keeping with a 50 percent evaluation than the 70 percent evaluation that has been in effect from May 9, 2011.  Further, following the VA psychiatric examination in December 2012, the examiner opined that since May 9, 2011, the Veteran's posttraumatic stress disorder had not been productive of total occupational and social impairment.  This was particularly the case given that the Veteran had continued to work full time, as well as relate appropriately to his wife.  Further, while the August 2014 VA psychiatric examination revealed that the Veteran experienced decreased reliability and productivity secondary to anxiety, he nonetheless continued to work in a competitive employment environment, in addition to "doing some ranching."  According to the examiner, despite waxing emotional symptoms, the appellant was not "unemployable."
 
Based on the aforementioned, the Board finds that an evaluation in excess of the assigned 70 percent evaluation in effect for posttraumatic stress disorder from May 9, 2011 is not warranted.
 
As to consideration of referral for an extra scheduler rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, with no referral required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation's governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extra scheduler rating is warranted.
 
The evidence shows that the symptoms of the Veteran's posttraumatic stress disorder are fully contemplated by the applicable rating criteria, and that all associated pathology is appropriately rated by using symptoms such as those described in the rating criteria.  Certainly, while for the period in question, the Veteran's posttraumatic stress disorder causes some degree of impairment, that impairment has not resulted in "marked interference" with the Veteran's employment.  See 38 C.F.R. § 4.1 (2014).  Nor is there evidence that the Veteran has frequently been hospitalized for his service-connected posttraumatic stress disorder for the period in question.  Accordingly, the Board finds that referral for consideration of an extrascheduler evaluation for posttraumatic stress disorder is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).
 
 

ORDER
 
Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011 is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


